Name: Council Regulation (EEC) No 338/91 of 5 February 1991 determining the Community standard quality of fresh or chilled sheep carcases
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  means of agricultural production;  marketing
 Date Published: nan

 Avis juridique important|31991R0338Council Regulation (EEC) No 338/91 of 5 February 1991 determining the Community standard quality of fresh or chilled sheep carcases Official Journal L 041 , 14/02/1991 P. 0001 - 0001COUNCIL REGULATION (EEC) No 338/91 of 5 February 1991 determining the Community standard quality of fresh or chilled sheep carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), and in particular Article 4 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 4 (1) of Regulation (EEC) No 3013/89 requires that a weekly average weighted price for the carcases of sheep, fresh or chilled, on the representative Community markets be established on the basis of the prices recorded on the representative market or markets of each quotation area for the Community standard quality of fresh or chilled sheep carcases; Whereas standard quality should therefore be defined; whereas this definition should take into account age, weight and fat criteria; whereas the definition should be confined to lambs from flocks specialized in the production of sheepmeat and should therefore exclude lambs from holdings where farmers market milk sheep and milk products based on sheep milk; Whereas the Commission is gathering sufficiently precise statistics on the breakdown between flocks producing light lambs, on the one hand, and flocks producing heavy lambs, on the other; whereas the Commission is also preparing proposals on fixing Community carcase classification; whereas a later revision of the definition of standard quality should therefore take place; Whereas the definition of standard quality should be applied for a limited period, pending the setting of Community carcase classification standards, HAS ADOPTED THIS REGULATION: Article 1 The Community standard quality of fresh or chilled sheep carcases referred to in Article 4 (1) of Regulation (EEC) No 3013/89 shall be lamb of less than one year old at slaughter of acceptable fat level with a carcase weight or estimated carcase weight of at least 12 kg. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply throughout the 1991 and 1992 marketing years. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1991. For the Council The President R. STEICHEN (1) OJ No L 289, 7. 10. 1989, p. 1.